DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20170041999).
Moore discloses a lighting module and method ([0011]) comprising:
(1) regarding Claims 1 and 11:
	a light source; a microprocessor; a button ([0006]);
the microprocessor configured to execute stored instructions to ([0007]);
receive a first actuation of the single button at the lighting module ([0007]-[0009]);
responsive to the first actuation, turn the light source on and display a first mode/color ([0007]-[0009]);
detect that the single button is held down ([0007]-[0009]);
display a plurality of modes/colors in a timed sequence, such that each mode/color of the plurality of modes/colors is displayed for a preset period of time ([0007]-[0009]);
detect that the single button is released ([0007]-[0009]);
display a selected mode/color of the plurality of modes/colors that was displayed when the single button was released ([0007]-[0009]).
	(2) regarding Claims 2 and 12:
wherein the microprocessor is further configured to execute stored instructions to receive a second actuation of the single button at the lighting module ([0026]);
responsive to the second actuation, change the selected mode/color to flashing ([0012]).
	(3) regarding Claims 9 and 19:
wherein the microprocessor is further configured to execute stored instructions to receive a third actuation of the single button; responsive to the third actuation, deactivate the lighting module ([0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 8, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20170041999) in view of Dowling et al, (US 2003/0214259).
(1) regarding Claims 3 and 13:
	Moore discloses all of the subject matter above. However Moore does not disclose when the light changing occurs.
	Dowling, in the same field of endeavor, discloses:
	wherein the changing the selected mode/color only occurs if a flashing preset period of time has not passed ([0119]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Dowling into the device of Moore to increase the types of lighting environments that the lighting can be utilized as taught by Dowling.
(2) regarding Claims 4 and 14:
	The combination of Moore and Dowling further discloses:
	wherein if the flashing preset period of time has passed, the second actuation causes the lighting module to shut off ([0119] of Dowling).
(3) regarding Claims 8 and 18:
	The combination of Moore and Dowling further discloses:
	wherein the selected mode/color is remembered when the lighting module is shut down, such that upon turning the device on the selected mode/color is activated ([0119] of Dowling).
Claim(s) 5-7, 10, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20170041999) in view of Dowling et al, (US 2003/0214259), and further in view of Lys (US 2002/0047646).
(1) regarding Claims 5 and 15:
The combination of Moore and Dowling discloses all of the subject matter above, however the combination does not disclose a disco mode.
Lys, in the same field of endeavor, discloses:
wherein one of the plurality of modes/colors is a disco mode ([0366]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lys into the device of the combination of Moore and Dowling in order to increase artistic effect as taught by Lys.
	(2) regarding Claims 6 and 16:
		The combination of Moore, Dowling and Lys further discloses:
	wherein the disco mode is a mode characterized by displaying a series of light colors, each for a short period of time, and repeating such displaying ([0366] of Lys).
(3) regarding Claims 7 and 17:
		The combination of Moore, Dowling and Lys further discloses:
wherein the change of the selected mode/color to flashing does not occur if the selected mode/color is disco mode (119 of Dowling).
(4) regarding Claims 10 and 20:
		The combination of Moore, Dowling and Lys further discloses:
	wherein the microprocessor is further configured to execute stored instructions to receive a second actuation of the single button; detect that a disco mode of the plurality of modes/colors is active; responsive to the second actuation, deactivate the lighting module ([0366] of Lys).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844